IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                                No. 99-11232
                             (Summary Calendar)


MARY E. STENERSON,
                                                  Plaintiff-Appellant,
versus
KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,
                                                  Defendant-Appellee.
                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                             (2:97-CV-267)
                         --------------------
                              May 22, 2000
Before POLITZ, JONES, and WIENER, Circuit Judges.
PER CURIAM:*

     Plaintiff-Appellant       Mary   E.   Stenerson     appeals   from   the

district court’s judgment affirming the denial of her application

for disability insurance benefits. She argues that the decision of

the administrative law judge (ALJ) that she was not disabled was

not supported by substantial evidence.             A review of the record

shows that the ALJ’s decision that Stenerson was not disabled is

supported by substantial evidence on the record as a whole.               See

Anthony     v.   Sullivan,   954   F.2d    289,    292   (5th   Cir.   1992).

Accordingly, the judgment of the district court is

AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2